Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                  October 5, 2015


Clerk                                                            1IN COURT OF APPEALS
Court of Appeals of Texas, Twelfth District                  rli^L^of Aopeais Distnct
1517 W. Front Street
Suite 354
Tyler, TX 75702


        Re:   Carole Ann Wallace
              v. Barbara Louise Hernandez
              No. 15-217
              (Your No. 12-14-00343-CV)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4-H    '^Ul\
                                           Scott S. Harris, Clerk